Citation Nr: 1000969	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  07-11 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a back disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

W. Harryman, Counsel




INTRODUCTION

The Veteran had active duty in the United States Marines from 
May 1988 to October 1988 and from November 1990 to April 
1991.  He also had Reserve service between October 1988 and 
November 1990 and after April 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  


FINDINGS OF FACT

1.  The Veteran sustained a back injury in July 1989 while he 
was not on active duty, active duty for training, or inactive 
duty training.  

2.  The Veteran had active duty from November 1990 to April 
1991.  

3.  The evidence clearly and unmistakably demonstrates that 
the residuals of the pre-existing back injury did not 
increase in disability during the Veteran's period of service 
from November 1990 to April 1991 


CONCLUSION OF LAW

The criteria are not met for service connection for a back 
disorder.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 2002); 38 
C.F.R. §§ 3.303, 3.306(b) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will attempt to obtain 
on behalf of the claimant, and (3) any evidence that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  
The notice should be provided to a claimant before the 
initial agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The 
Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR § 3.159(b)(1), removes 
the portion of the regulation which states that VA will 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008).  

The Veteran was apprised of VA's duties both to notify and 
assist in correspondence dated in May 2006.  Regarding VA's 
duty to notify, the notification to the Veteran apprised him 
of what evidence and/or information was already in the RO's 
possession, what additional evidence and/or information was 
needed from the Veteran, what evidence VA was responsible for 
obtaining, and what information VA would assist in obtaining 
on the Veteran's behalf.  The Veteran was also apprised of 
the criteria for assigning disability ratings and for award 
of an effective date.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

In this case, complete VCAA notice was provided prior to the 
initial AOJ decision in September 2006.  Therefore, there was 
no error in the timing of the notice.  

It therefore follows that a prejudicial error analysis by way 
of Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) is not 
warranted here.  Furthermore, to the extent it could be 
argued that there was a timing error, overall, the Veteran 
was afforded a meaningful opportunity to participate in the 
adjudication of his service connection claim.  He 
specifically declined the opportunity to testify at a 
hearing.  Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by service.  
38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304(b).  Only such 
conditions as are recorded in examination reports are to be 
considered as noted.  38 C.F.R. § 3.304(b).  A preexisting 
injury or disease is considered aggravated by military 
service where there is an increase in disability during 
service, absent a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The presumption of 
aggravation may be rebutted only by clear and unmistakable 
evidence.  38 C.F.R. § 3.306(b).  

Only competent medical evidence can adequately address the 
medical question of whether a pre-existing condition has been 
aggravated by events occurring during service.  Crowe v. 
Brown, 7 Vet. App. 238 (1994).  Aggravation of a pre-existing 
disability thus requires competent medical evidence that the 
disability underwent a permanent increase in service of the 
severity of the underlying pathology of the condition, as 
opposed to a temporary exacerbation or intermittent flare-up 
of the associated symptoms due to the increased physical 
demands and activity generally experienced in service.  38 
C.F.R. § 3.306; Hunt v. Derwinski, 1 Vet. App. 292 (1991).  

In this regard, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held that a corollary 
to the Secretary's definition of "disability" in 38 C.F.R. 
§ 4.1 is that an increase in disability must consist of 
worsening of the enduring disability and not merely a 
temporary flare-up of symptoms associated with the condition 
causing the disability.  Davis v. Principi, 276 F.3d 1341, 
1344 (Fed. Cir. 2002).  The Federal Circuit stated: 
"[e]vidence of a temporary flare-up, without more, does not 
satisfy the level of proof required of a non-combat veteran 
to establish an increase in disability.  Davis v. Principi, 
276 F.3d at 1345; see Jensen v. Brown, 19 F.3d 1413, 1416 
(Fed. Cir. 1994) (Court held that 38 U.S.C.A. § 1153 requires 
some increase in the severity of the preexisting condition 
causally related to military service).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b).

The record shows that the Veteran was a Marine Corps 
Reservist who underwent initial active duty training from May 
to October 1988.  He was activated during the Gulf War and 
had additional active service from November 1990 to April 
1991.  

The service treatment records do not contain the report of an 
examination at the time of the Veteran's return to active 
duty in November 1990.  They do contain private treatment 
records that show that he was involved in a motor vehicle 
accident in July 1989 while he was not on duty.  He 
complained of neck pain and upper and lower back pain, and he 
received chiropractic treatment.  A service department 
physician in February 1990 recorded the Veteran's complaint 
of headaches and "myofascial reactions in the neck/back 
area."  The examiner noted "[m]inimal palpatory changes."  
The working diagnosis at that time was 
"hyperextension/hyperflexion injury to neck/back."  

A clinic record dated in January 1991 - during the second 
period of active service - notes the Veteran's report of 
back pain and muscle spasms along the entire length of his 
spine.  The Veteran stated that he had been under medical 
care for similar symptoms prior to being activated.  He was 
placed on light duty for 48 hours.  When he was seen two days 
later, the Veteran complained of sharp pain in his upper back 
since he had been in Southwest Asia.  The examiner noted pain 
tenderness and diagnosed chronic muscle strain.  The Veteran 
reported to another examiner in April 1991, prior to his 
separation from active duty, that he had reinjured his back 
sometime in January 1991, although he did not know how.  He 
pointed to his upper back as the location of his continuing 
pain.  The clinical examination was essentially normal; the 
examiner diagnosed mild upper and mid-back strain.  Another 
physician wrote the following day that the Veteran had 
persistent recurrent mid- and upper thoracic back pain as a 
result of the July 1989 accident.  He indicated that the 
Veteran could anticipate long term complaints of recurrent 
pain.  The service treatment records do not contain reports 
of treatment for a back injury in January 1991, nor do they 
contain the report of a separation examination.  

After the Veteran's separation from active service, he was 
seen by a service department examiner in June 1991.  That 
examiner noted that, following the July 1989 motor vehicle 
accident, the Veteran had been unable to complete his Reserve 
activities until April 1990.  Although he denied any further 
injury, the Veteran indicated that, in January 1991, he began 
experiencing pain in his upper and lower back with 
paresthesias in his left arm and lateral left leg.  The 
Veteran reported that he had pain all day long, every day, 
but he stated that "if I'm out playing basketball, then I 
won't pay attention to the pain."  The examiner noted that 
the examination was completely normal - there were no 
physical or diagnostic findings.  He diagnosed low back pain 
that existed prior to service, and recommended a psychiatric 
evaluation.  

Later in June 1991, a psychiatric examiner noted that the 
Veteran had originally joined the Marine Corps for a 
challenge, with no particular career interests.  The Veteran 
had subsequently completed his Bachelor's degree in criminal 
justice and wanted to go to law school.  He stated, however, 
that Reserve activities interfered frequently with his 
studying.  The examiner noted that the Veteran had three 
years left on his Marine Corps Reserve contract.  After 
clinical examination and psychological testing, the examiner 
diagnosed alcohol abuse, features of malingering, and 
features of somatiform pain disorder.  Regarding malingering, 
the examiner noted "the lack of physical findings and clear 
external incentives to leave the USMC Reserve as it 
interferes with [the Veteran's] academic interests and career 
goals.  [He] may also be seeking [a] medical discharge [with] 
compensation to pursue law school interest."  

Subsequent VA and private clinic records reflect the 
Veteran's continued complaints of back problems, with 
numbness in his fingers and muscle spasms.  In April 1998, he 
was hospitalized at a private facility for evaluation and 
treatment of multiple complaints, including recurrent 
headaches, muscle spasms, numbness in toes and hands, 
swelling in hands, and insomnia.  The physical examination 
was noted to be "totally unremarkable."  A neuropsychiatric 
evaluation was conducted and the examiner indicated that the 
Veteran's symptoms were consistent with somatization disorder 
with passive-aggressive traits.  

The Veteran's mother wrote in March 2006 that, after he 
returned from service in 1991, he complained of "continuous 
pain throughout his body," as well as muscle spasms.  

The Veteran was seen in a private neurosurgical clinic in 
April 2006 with complaints of pain located between the 
shoulder blades and occasional giving out of his lower 
extremities when walking.  He also complained of occasional 
pain and numbness into his hand and sometimes into his legs.  
The Veteran indicated that he thought he had recently had 
more frequent episodes of his legs giving out.  On 
examination, the only noted abnormal finding was slightly 
hyperreflexic responses in the lower extremities compared to 
the upper extremities.  An MRI of the thoracic spine revealed 
severe narrowing of the spinal canal at the level of T3-4.  
In May 2006, the Veteran underwent a posterior thoracic 
laminectomy.  Records of that private hospitalization 
indicate that the lesion was at the level of T2-3.  The 
discharge summary lists a diagnosis of spinal cord tumor, 
although no pathological diagnosis was given.  

A statement from the Veteran's ex-wife dated in June 2006 
states that she lived with the Veteran from 1989 to 1992 and 
that, during that period, he experienced frequent muscle 
spasms.  

A VA clinic examiner in October 2006 wrote that, at the time 
of the Veteran's May 2006 surgery, no clear abnormality 
corresponding to the imaging findings was identified.  MRIs 
in August and October 2006 continued to show the T3-4 
abnormality noted prior to the Veteran's surgery.  Another VA 
examiner in December 2006 noted that the Veteran "has 
clearly symptoms and signs of [spinal cord injury] and upper 
motor neuron disease although his sensory function is normal 
and motor function [is] also very close to normal."  

In February 2007, the Veteran submitted a typewritten 
statement purporting to have been completed by a medical 
professional.  The report described the Veteran's symptoms 
and clinical findings, and stated that, "These findings are 
more likely the result of an accident or injuries sustained 
while on Active Duty."  The Board finds that this statement 
does not constitute competent or credible evidence, because 
it is unsigned and undated, and does not even identify the 
medical professional who allegedly prepared it.  

A VA Gulf War examination was conducted in June 2008.  The 
examiner reviewed the claims file.  The Veteran stated that 
he was injured in an "unreported incident" during service 
when he fell backward on a tent stake.  He indicated that he 
did not have any bruising or other obvious sign of injury and 
did not miss any work.  The examiner noted the treatment 
records at the time of the July 1989 motor vehicle accident 
with residual back and neck pain in February 1990, which he 
observed was prior to the Veteran's return to active duty.  
The examiner stated that there was no evidence of the 
Veteran's claimed "muscle pain" and that evaluation for 
fibromyalgia was negative.  He indicated that he did not find 
any multisystem unexplained symptoms for the Veteran.  

The medical evidence in this case clearly shows that the 
Veteran sustained a back injury in July 1989.  The July 1989 
injury did not occur while the Veteran was on active duty, 
active duty for training, or inactive duty training.  The 
Veteran does not contend otherwise.  

The issue on appeal, then, turns on whether the pre-existing 
back injury - which is shown by clear and unmistakable 
evidence - increased in disability during service.  

The treatment records dated prior to the Veteran's return to 
active service in November 1990 indicate that the residuals 
of the July 1989 back injury were so severe that they 
prevented him from completing his Reserve duties until April 
1990.  The Veteran was seen on three occasions during his 
second period of active duty for complaints of back pain and 
muscle spasm.  By the Veteran's own report at that time, his 
symptoms were similar to those for which he was treated prior 
to being activated.  Clinical examination during service was 
essentially normal, and one examiner specifically attributed 
the Veteran's symptoms to the July 1989 injury.  Treatment 
records dated during the first several months after the 
Veteran's separation from active duty in April 1991 indicate 
that few, if any, abnormal clinical findings were noted.  A 
psychological examiner diagnosed somatiform pain disorder and 
malingering based on the lack of physical findings and the 
Veteran's clear external incentives to leave the USMC 
Reserve.  

The medical evidence shows that the Veteran's back symptoms 
during his period of active duty from November 1990 to April 
1991 were essentially the same as he had experienced prior to 
being activated.  The clinical evaluation during that period 
was essentially normal.  No examiner described any findings 
indicating that there was any increase in the severity of the 
underlying pathology of the condition - permanent or 
temporary - and no examiner stated that any such increase 
had occurred during that period of service.  Further, the 
symptoms reported during the first several months after the 
Veteran's separation from service also were not appreciably 
different from those noted during service or prior to 
service.  

Although the Veteran reported to an examiner in June 1991 
that he began experiencing paresthesias in his left arm and 
lateral left leg in January 1991, the service department 
records do not reflect any such complaints in January 1991 or 
in April 1991.  Further, the Veteran's statement that he 
played basketball so he wouldn't pay attention to the pain 
isn't credible.  That finding is supported by the June 1991 
psychiatric examiner's conclusion that the Veteran's symptoms 
were, at least in part, attributable to malingering.  

The Board is aware that treatment records in 2006 revealed an 
abnormal finding in the Veteran's thoracic spine on MRI and 
that he subsequently underwent exploratory surgery.  Although 
the exact diagnosis of the back disorder that resulted from 
the Veteran's July 1989 injury is not delineated in the 
medical records, the residuals of that injury, both prior to 
and during the Veteran's second period of active duty, are 
known, and the medical evidence and the Veteran's own 
contemporaneous statements clearly indicate that the 
manifestations during service were not appreciably more 
severe than they were prior to service.  Moreover, the 
clinical examination during service and during the first 
several months after his separation from active service 
remained essentially normal.  

Therefore, the Board finds that the evidence clearly and 
unmistakably shows that the Veteran sustained a back injury 
prior to his second period of active service - while he was 
not on active duty, active duty for training, or inactive 
duty training - and that the residuals of that injury did 
not increase in disability during service.  The fact that his 
symptoms and clinical findings may have worsened at a later 
date and that he underwent surgery for the disorder 
approximately 15 years after his separation from service is 
irrelevant to the Board's determination.  

Having determined that clear and unmistakable evidence 
demonstrates that the residuals of the Veteran's back injury 
pre-existed his second period of active service and were not 
aggravated by service, the criteria for service connection 
for a back disorder are not met.  38 U.S.C.A. §§ 1110, 1131, 
1153; 38 C.F.R. §§ 3.303, 3.306(b).  

For all the foregoing reasons, the claim for service 
connection for a back disorder must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the appellant's 
claim, that doctrine is not applicable in the current appeal.  
38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  


ORDER

Service connection for a back disorder is denied.  



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


